SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1030
CA 14-01461
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


KATHLEEN A. BURGER AND DOUGLAS W. BURGER,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

KENMORE-TOWN OF TONAWANDA UNION FREE SCHOOL
DISTRICT, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


THE COSGROVE LAW FIRM, BUFFALO (J. MICHAEL LENNON OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS J. SPEYER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Thomas P.
Franczyk, A.J.), entered November 6, 2013. The order denied the
motion of plaintiffs to set aside the verdict and for a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1]).




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court